EXHIBIT 10.2

Amendment to the Toll Bros., Inc.

Nonqualified Deferred Compensation Plan

(Effective as of January 1, 2005)

WHEREAS, Toll Bros., Inc. (the “Company”) adopted the Toll Bros., Inc.
Nonqualified Deferred Compensation Plan (the “Plan”), effective as of November
15, 2001, for the purpose of providing certain of the Company’s eligible
employees with deferred compensation benefits.

WHEREAS, the Company desires to amend the Plan in order to ensure its continued
compliance with applicable tax laws, including changes made by the addition to
the Internal Revenue Code of 1986, as amended (the “Code”), of Section 409A by
the American Jobs Creation Act of 2004.

WHEREAS, Article 9 of the Plan permits the amendment of the Plan by the Company
by action of the Company’s Board of Directors.

WHEREAS, the amendment to the Plan made hereby will not deprive any Participant
or beneficiary of any right accrued under the Plan prior to the date hereof,
such that their consent to this amendment is not required.

NOW, THEREFORE, effective as of January 1, 2005, the Plan is amended as follows
(terms not otherwise defined herein shall have the meanings given to them in the
Plan):

1. The Plan is hereby amended by the addition of the following new Section
3.1(c) at the end of Section 3.1, to read:

“(c) Notwithstanding anything herein to the contrary, no Deferral Election Form
filed by a Participant shall become effective any earlier than is permissible
consistent with the requirements set forth in Code Section 409A(a)(4), proposed
Treasury Regulation Sections 1.409A-1, 2, 3, 6, IRS Notice 2005-1 (to the extent
such guidance continues to be treated as in effect by the Internal Revenue
Service) and such other final regulations or other guidance that may be issued
by the Treasury Department or the Internal Revenue Service interpreting such
requirements. Any such effective Deferral Election Form shall not be revocable
except to the extent revocation is permissible under Code Section 409A and
related guidance. In general, the limitations of this Section 3.1(c) shall be
applied so as to require that all elections to defer Compensation earned by
reason of services performed for the Company during a Plan Year must be filed
before the first day of such Plan Year to be effective, and may only be revoked
with respect to the automatic renewal of such Deferral Election Form for
subsequent Plan Years by means of filing a revocation before the first day of
such subsequent Plan Year. Notwithstanding the foregoing general provisions of
Section 3.1(c), to the extent permissible under Code Section 409A and applicable
regulations or other guidance, an election by a Participant that would defer
payments of bonus compensation may be made after the beginning of the period to
which such bonus compensation relates, if such election is permitted under such
rules as may be established by the Committee from time to time.”

1

--------------------------------------------------------------------------------



2. The following additional Section 5.5 is hereby added at the end of Article 5,
to read:

“5.5 SPECIAL RULES RELATED TO CODE SECTION 409A. Notwithstanding anything in the
Plan to the contrary, with respect to any portion of a Participant’s benefit
under the Plan attributable to deferrals of Compensation made on or after
January 1, 2005 or is otherwise subject to the applicable provisions of Code
Section 409A, the following rules shall be applicable:

(a) No unscheduled distributions shall be made as otherwise permitted under
Section 5.2 hereof (Immediate Distribution; Ten Percent Penalty);

(b) Any distribution made by reason of a Participant’s termination of employment
with the Employer shall, if such Participant is a “specified employee” (as that
term is defined in Code Section 409A(a)(2)(B)(i)), not be made until six months
after the date of such Participant’s “separation from service” (as that term is
used for purposes of Code Section 409A(a)(2)(B)(i));

(c) To the extent any payment of benefits to a Participant is delayed by reason
of the preceding rule applicable to “specified employees,” such Participant’s
Compensation Deferral Account shall continue to be credited with deemed
investment returns, earning, gains and losses in the same manner as Compensation
Deferral Accounts are credited for Participants who have not terminated
employment with the Employer;

(d) In the event a Participant desires to extend a previously elected payment
date to a subsequent date, such election shall be permitted only if the election
to make such modification to such elected payment date is filed at least 12
months prior to the date the distribution would have been paid (or the date the
first distribution would have been paid out of a series of distributions), and
such modification results in a deferral of payment (or distribution
commencement) for at least five years. For these purposes, a distribution of
benefits in a series of installments shall be treated, consistent with
applicable guidance issued pursuant to Code Section 409A, as a single payment
distributed as of the date such series of payments is to commence; and

2

--------------------------------------------------------------------------------



 

(e) No distribution on account of a financial hardship as otherwise permitted
under Section 5.3 shall be permitted unless such financial hardship qualifies as
an “unforeseeable emergency” (as that term is used for purposes of Code Section
409A(a)(2)(iv)), and only to the extent permissible under Code Section 409A and
applicable regulations promulgated thereunder.”

3. The following additional paragraph is added at the end of Section 6.5, to
read:

“Notwithstanding anything in this Section 6.5 to the contrary, to the extent any
portion of a Participant’s benefit under the Plan is attributable to deferrals
of Compensation made on or after January 1, 2005 or is otherwise subject to the
applicable provisions of Code Section 409A, no distribution shall be made by
reason of the occurrence of a Change in Control unless the event that
constitutes a Change in Control hereunder also qualifies as a “change in the
ownership or effective control of the corporation” as that phrase is used for
purposes of Code Section 409A, and then only to the extent and in the manner
permissible under Code Section 409A(a)(2)(A)(v), and applicable regulations
promulgated thereunder. In addition, no Participant shall be permitted to waive
his or her right to receive the portion of his or her Change in Control
distribution that is attributable to deferrals of Compensation made on or after
January 1, 2005 or is otherwise subject to the applicable provisions of Code
Section 409A.”

4. The following new Section 12.5 is added at the end of Article 12, to read:

“12.5 INTENT TO COMPLY WITH CODE SECTION 409A. The Plan, as amended, is intended
to comply with Code Section 409A and applicable Treasury Regulations or other
guidance as may be issued by the Treasury Department or the Internal Revenue
Service interpreting such requirements so as to avoid the imposition of tax on
participants under Code Section 409A(a), and shall in all instances be
interpreted in a manner consistent with such intent. The provisions of the Plan
that relate to Code Section 409A are intended to be applicable only to benefits
under the Plan that are attributable to deferrals that are made or that become
vested on or after January 1, 2005, and no material modification to the Plan is
intended to have been made with respect to deferrals made and vested prior to
January 1, 2005 for the express purpose of preserving the status of such
benefits as grandfathered, or otherwise exempt from the applicability of Code
Section 409A.”

5. In all other respect the Plan remains in full force and effect without
change.

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, and as evidence of the adoption of the amendment by the
Company, it has caused the same to be executed by a duly authorized officer this
15th day of June, 2006.

 

 

 

TOLL BROS., INC.



 

By: 


Joel H. Rassman

 

 

 



--------------------------------------------------------------------------------

 

 

Name: Joel H. Rassman

 

 

Title: Chief Financial Officer, Executive Vice President, Assistant Secretary
and Treasurer

4

--------------------------------------------------------------------------------